DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and/or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 10/865,547 and provisional Application No. 60/477,845, 60/480,488, 60/485,072 and 60/515,836 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional and non provisional applications do not disclose that the LAN client receives and/or processes the downstream electrical signal having a downstream control and downstream data information to recover an upstream bandwidth allocation from the downstream control information, and in responsive to the upstream bandwidth allocation generates the upstream signal having upstream control and upstream user data information. 
The provisional Application No. 60/515,836 only generally mentions “The MAC performs the efficient arbitrating of downstream and upstream data by determining bandwidth allocation and packet destination on the point-to-multipoint network. The term TC-Layer originated with ATM protocol but has become and is used here to describe a specification that: bundles and unbundles sent and received data into packets or frames; manages the transmission of packets or frames on a network via medium access and bandwidth allocation; provides necessary messaging and end point behavior, and checks and corrects for errors”; and the MAC is implemented in an “optical module”, and no “passive optical local area network” is mentioned, and no details of a bandwidth allocation for an optical LAN client is disclosed. 
Therefore, the claims 1-21 are not entitled to the benefit of the filing date of the prior applications 10/865,547, 60/477,845, 60/480,488, 60/485,072 and 60/515,836.
The claims 1-21 are entitled to the benefit of the filing date of the prior application of 10/886,514 (July 6, 2004).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-15 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/138,794. Although the claims at issue are not identical, they are not patentably distinct from each other because: the claims 1-3, 5-15 and 17 of instant application claim a method for operating a local area network (LAN) client for a passive optical LAN; although the claims 1-24 of the copending Application No.17/138,794 claim a system/apparatus (a LAN client) for a passive optical LAN, the LAN client in the claims 1-24 of the copending Application No.17/138,794 performs the method steps as claimed in claims 1-3, 5-15 and 17 of instant application. Claims 1-3, 5-15 and 17 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

Claims 4, 16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/138,794 in view of Finley (Finley: “Optical Fibers in Local Area Networks”, IEEE Communications Magazine, Vol. 22, No. 8, August 1984, pages 22-34). 
1). With regard to claim 4, claims 1-24 of copending Application No. 17/138,794 disclose all of the subject matter as applied to claims 1 and 2 of the instant application. But, claims 1-24 of copending Application No. 17/138,794 do not expressly disclose wherein the LAN client includes a device for processing OSI Layer 3 communications that communicates to the passive optical LAN protocol processor.
However, first, the claims 1-24 of copending Application No. 17/138,794 discloses that the LAN client processes network ID address etc. (claim 5) and Ethernet MAC is used to enable Ethernet communications through the at least one network interface (claim 7). IP address/network layer etc. belongs to OSI Layer 3. Another prior art, Finley, discloses that OSI model (Figure 6) can be used in optical LANs (Figures 5-13), which can be Ethernet LANs (pages 28-34). The claims 1-24 of copending Application No. 17/138,794 discloses that the LAN client has a control module (passive optical LAN protocol processor) and Finley discloses that the OSI model and Ethernet MAC etc. are used in the optical LANs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Finley with claims 1-24 of copending Application No. 17/138,794 so that the received signals can be properly processed by a component (e.g., OSI layer 3 processing unit) related to a desired protocol at one layer and then sent to next component for processing at another layer.
2). With regard to claim 16, claims 1-24 of copending Application No. 17/138,794 disclose all of the subject matter as applied to claims 1 and 2 of the instant application. But, claims 1-24 of copending Application No. 17/138,794 do not expressly disclose: processing the downstream data information according to an Open Systems Interconnect (OSI) Layer 3 protocol by the LAN client for a passive optical local area network.
However, first, the claims 1-24 of copending Application No. 17/138,794 discloses that the LAN client processes network ID address etc. (claim 5) and Ethernet MAC is used to enable Ethernet communications through the at least one network interface (claim 7). IP address/network layer etc. belongs to OSI Layer 3. Another prior art, Finley, discloses that OSI model (Figure 6) can be used in optical LANs (Figures 7-13), which can be Ethernet LANs (pages 28-34); that is, the MAC in Figure 6 can be an Ethernet MAC.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Finley with claims 1-24 of copending Application No. 17/138,794 so to use OSI model in the optical LAN system, the received signals can be properly processed by a component (e.g., OSI layer 3 processing unit) related to a desired protocol at one layer and then sent to next component for processing at another layer, and a high efficient optical LAN can also be obtained.
3). With regard to claims 18-21, claims 1-24 of copending Application No. 17/138,794 disclose all of the subject matter as applied to claims 1 and 2 of the instant application. But, claims 1-24 of copending Application No. 17/138,794 do not expressly disclose: processing the downstream data information according to an Open Systems Interconnect (OSI) Layer 3 protocol.
However, first, the claims 1-24 of copending Application No. 17/138,794 discloses that the LAN client processes network ID address etc. (claim 5) and Ethernet MAC is used to enable Ethernet communications through the at least one network interface (claim 7). IP address/network layer etc. belongs to OSI Layer 3. Another prior art, Finley, discloses that OSI model (Figure 6) can be used in optical LANs (Figures 7-13), which can be Ethernet LANs (pages 28-34); that is, the MAC in Figure 6 can be an Ethernet MAC.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Finley with claims 1-24 of copending Application No. 17/138,794 so to use OSI model in the optical LAN system, the received signals can be properly processed by a component (e.g., OSI layer 3 processing unit) related to a desired protocol at one layer and then sent to next component for processing at another layer, and a high efficient optical LAN can also be obtained.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 5-11, 14, 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5-8, 13-23 and 29-31 of U.S. Patent No. 7,925,162. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5-8, 13-23 and 29-31 of U.S. Patent No. 7,925,162 contain all the limitations of claims 1, 2, 4, 5-11, 14, 16-21 of the instant application; although patent claims 1, 4, 5-8, 13-23 and 29-31 are related to an apparatus (system), the apparatus (LAN client) performs the method steps as claimed in claims 1, 2, 4, 5-11, 14, 16-21 of the instant application. Claims 1, 2, 4, 5-11, 14, 16-21 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1). Claim 1, and thus depending claims 2-16, recites the limitation "the head end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
2). Claim 17 recites the limitation "the head end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
3). Claim 18, and thus depending claims 19-21, recites the limitation "the head end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
4). Claim 21, and thus depending claims 19-21, recites the limitation "the passive optical LAN protocol processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim (it seems that the claim 21 should depend on claim 19 or claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-7, 10, 11 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al (US 4,781,427) in view of Yuki et al (US 6,778,557).
1). With regard to claim 1, Husbands discloses a method for operating a local area network (LAN) client (e.g., 18/16 in Figure 4, “fiber optic modem 18” and “Sytek local net 20/100 dual port packet communication unit 16”; also shown in Figure 5. Figure 8: optic modem card 56 and Comm Card) for a passive optical local area network (LAN) (as a convention in the art, in a passive optical network (PON) the transmission facility between the transmitter and the receivers consists of passive (i.e., un-powered) optical components; or what makes a passive optical network passive is that it uses unpowered optical splitters. As shown in Husbands’ Figures 4 and 8, there is no “powered devices” between the transmitter/receiver of the head-end and the receiver/transmitter (the optical modem) of the LAN client; e.g., Figure 8, no powered devices between transmitter/receiver 64/66 of the head-end 68 and the fiber optical modem card 56; the 8x8 star coupler is a passive splitter/coupler. Therefore, the network shown in Figure 4 or Figure 8 is a passive optical LAN), the passive optical LAN disposed to having one or more passive optical splitters (e.g., Figure 4, “two 8x8 passive optical star couplers 26 and 28”. Figure 8, “8x8 passive optical star coupler 62”) for coupling the LAN client over one or more optical fibers (Figure 4: “fiber optic cables 20 and 22”. Figure 8, “a single fiber cable 60”) for coupling the LAN client over one or more optical fibers (e.g., Figure 4: “fiber optic cables 20 and 22”. Figure 8, “a single fiber cable 60”) to the head end (the head end 24 in Figure 4; Figure 7, the star node 46 combined with auxiliary optical ports 44 plus the monitor 48 and OTDR etc. form a head-end, column 5 line 42 to column 6 line 50; Head End in Figure 8) of the passive optical LAN, the method for operating the LAN client for the passive optical local area network comprising: 
receiving from an optical port (FO XMTR and FO RCV in Figures 4 and 8) of the LAN client a downstream optical signal on a downstream wavelength (column 4 lines 3-13 and 40-42, column 7 lines 7-9, around 850 nm; or 1300 nm as shown in Figure 10, column 7 lines 50-54) wherein the downstream optical signal includes downstream data information (column 4 lines 3-13 and 40-42, and column 6 lines 18-40 etc.); 
receiving user data from an electrical interface of the LAN client (Figure 5: PORT # 1 and PORT # 2 of SYTEK COMM CARD 40 for receiving user data from user device 14. Figure 8, COMM CARD for receiving user data from User Terminal Device); and 
transmitting an upstream optical signal through the optical port of the LAN client on an upstream wavelength (column 4 lines 40-42, column 7 lines 7-9, around 850 nm), wherein the upstream optical signal includes upstream data information (column 4 lines 40-42 and column 7 lines 7-9 etc., the upstream data information is carried on the upstream optical signal) and, wherein the upstream data information includes at least a portion of the user data (e.g., Figure 5: PORT # 1 and PORT # 2 of SYTEK COMM CARD 40 for receiving user data).
But, Husbands et al does not expressly disclose: wherein the downstream optical signal includes downstream control and downstream data information and wherein the downstream control information includes at least one upstream bandwidth allocation for the LAN client; transmitting an upstream optical signal … responsive to the at least one upstream bandwidth allocation for the LAN client and wherein the upstream optical signal includes upstream control information.
However, as disclosed by Husbands et al, the fiber optical LAN uses CSMA/CD “listen while talking” protocol (to control data transmissions “on a time shared transmission medium” and to avoid “collision”), the control logic in Husbands’ LAN client can perform “listen before talk” and “listen while talk”, and determine when to transmit a signal etc.; and the head-end can perform other functions, e.g., “technical control” (monitoring, signaling, and fault isolation etc.), and “[a] video distribution service may also be provided on an unexpanded network by use of the auxiliary ports 44 on the outbound star node 47” (column 5 line 42 to column 6 line 50 etc.; Figure 7 etc., the star node 46 together with the auxiliary optical ports 44 etc. function “as the network head-end”, or the star node combined with auxiliary optical ports plus the monitor 48 and OTDR etc. form a head-end), and “switching” functions (column 4 lines 33-39, column 4 line 67 to column 5 line 3, and column 7 lines 31-35); and the control logic in Husbands’ LAN client can perform “listen before talk” and “listen while talk” etc. and determine when to transmit a signal; it is obvious to one skilled in the art that other protocols can be used for the fiber optical LAN.
Yuki et al discloses a protocol that allocates bandwidth dynamically (or dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55) for a point-to-multipoint communication system (Figure 1 etc.), which comprises a master unit (20) and slave units (10-i) coupled to the master unit by a passive optical splitter (40), and an optical interface (13/14 in Figures 2, 65, 68 and 76 etc.) in the slave unit receives downstream optical signals on a downstream wavelength (the wavelength carrying optical signals from mater unit 20 to slave unit 10-i), wherein the downstream optical signal includes downstream control and downstream data information (Figure 5, Figure 30, Figure 31, Figures 50-55, Figure 78 etc.) and wherein the downstream control information includes at least one upstream bandwidth allocation for the LAN client (Figures 8-10 and 31 etc. “On the basis of the reports from the slave units, the master unit determines an allowable amount of information for each slave unit and permits the slave units to transmit the stored signals according to the request from the master unit.”); receiving user data from an electrical interface (user data signal from input unit 11); and transmitting an upstream optical signal through the optical port on an upstream wavelength (the wavelength used to transmit upstream optical signals from slave unit 10-i to master unit 20) responsive to the at least one upstream bandwidth allocation (dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55 etc.) and wherein the upstream optical signal includes upstream control and upstream data information (Figure 30, Figure 31, Figures 50-55, Figure 78 etc.) and, wherein the upstream data information includes at least a portion of the user data (Figure 30, Figure 31, Figures 50-55, Figure 78 etc.).
Yuki et al discloses “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication” (column 1 lines 17-24); and Yuki et al indicates “Conventional access protocols, however, have the following drawbacks that make these protocols incapable of handling burst traffic containing several megabytes of data, which is expected to grow even more in the future. When, for example, information signals generated in bursts of several megabytes are transmitted according to the CSMA/CD protocol, the information signals are separated into packets of about 64-1500 kB and repeatedly transmitted. Consequently, increased burst traffic results in a markedly lower throughput because of the higher frequency of retransmission due to packet collisions. …  the delay time increases and is not constant any longer. …. Thus, conventional access protocols for point-to-multipoint communication systems are disadvantageous in that an increase in burst traffic containing several megabytes of data results in a lower throughput and makes it impossible to comply with time requirements for downstream transmission” (column 1 line 43 to column 2 line 6). Yuki et al indicates the drawbacks of the CSMA/CD protocol used in the point-to-multipoint LAN systems.
And then, Yuki et al discloses an “access protocol for the point-to-multipoint communication system of the present invention, the main principle of operation is that "a report is issued regarding the information amount necessary for signal transmission+an instruction regarding transmission below a specific maximum value is issued on the basis of the information amount reported."” (column 2 lines 16-20); and Yuki et al’s approach/protocol “allows slave units to transmit signals in accordance with instructions from the master unit, no signal collisions occur in the transmission line and a throughput reduction such as that observed in the case of CSMA/CD is avoided when signals containing several megabytes of data are transmitted in bursts.” (column 2 lines 28-34; column 3 lines 43-49; column 30 lines 5-14) and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD, can easily accommodate burst traffic, and is capable of reducing the buffer memory requirements of slave units when the load factor of the transmission line is high and the burst traffic increases in volume” (column 23 lines 14-22. And column 21 lines 49-60; column 30 lines 19 and 26). 
Yuki et al also states “the access protocol in accordance with the present invention can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like” (column 30 line 1-4); that is, Yuki’s access protocol can be easily adapted to different protocols, and “the like”. And, Yuki et al states “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication” (column 1 line 16-23), and “the point-to-multipoint communication system of the present invention is also widely applicable to communication systems composed of a master unit and a plurality of slave units such that the transmission line band is allocated among the slave units by the master unit in a controlled manner” (column 11 line 58 to column 12 line 6); Figure 1 is a point-to-multipoint communication system; that is, the point-to-multipoint system shown in Figure 1 can be an optical LAN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the dynamic bandwidth allocation approach as taught by Yuki et al to the system/method of Husbands et al so that a throughput reduction observed in the case of CSMA/CD is avoided, signal collisions can be eliminated, the buffer memory requirements can be relaxed, and the latency time elapsed before a slave/client unit transmits a signal can be reduced, and system capacity/throughput can be increased.
2). With regard to claim 2, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the LAN client includes a passive optical LAN protocol processor (e.g., the control logic in Figures 4, 5 and 8 of Husbands. And controller/processor in the slave unit of Yuki).
3). With regard to claim 5, Husbands et al and Yuki et al disclose all of the subject matter as applied to claims 1 and 2 above. And the combination of Husbands et al and Yuki et al further discloses wherein the passive optical LAN protocol processor is assigned a network identification address included in a message in a downstream optical signal processed by the passive optical LAN protocol processor and wherein the passive optical LAN protocol processor uses the network identification address for processing downstream data information addressed to the LAN client for the passive optical LAN (Husbands: column 2 lines 39-64, “If the line is quiet, the source terminal sends out a command packet followed by the message. The command packet contains both the destination address and the source address. Upon hearing its address, the receiving terminal copies the message” “The collision detection process can take several forms such as summed energy or software comparisons on the flags or addresses in the broadband mechanization”. Yuki: column 5 lines 33-55, “the master unit divides terminal-addressed input packets and attaches headers to create fixed-length cells. Each header contains slave unit addresses for use in the point-to-multipoint communication system and retrieved based on the terminal addresses contained in the input packets. Because the slave units operate such that data is retrieved only if the addresses contained in the aforementioned headers match the addresses of the local stations, the transfer rate in the downstream direction for each of the slave units can be varied in a simple manner using the master unit alone. In addition, short bit strings are used and the transfer rate can be utilized efficiently because the addresses of the slave units used in each header are those that have significance solely inside a point-to-multipoint communication system. Furthermore, the address architecture used in the point-to-multipoint communication system is hierarchized, and the addresses are set such that a subnet is used and the slave units constitute a single network within the entire point-to-multipoint communication system. The structure of the master unit can thus be simplified because the portion of a terminal address for identifying the subnet can be used directly as a slave unit address”, and column 13 lines 19-25 and column 47 lines 1-10 etc.).
4). With regard to claim 6, Husbands et al and Yuki et al disclose all of the subject matter as applied to claims 1 and 2 above. And the combination of Husbands et al and Yuki et al further discloses wherein the passive optical LAN protocol processor performs operation administration and maintenance (OAM) message processing (Yuki: Figures 4 and 5, 19 etc., PLOAM sent downstream; column 14 lines 8-12, “Described below with reference to FIGS. 6 to 10 is a first embodiment aspect, which is configured such that the master unit 20 uses PLOAM cells to instruct slave units 10 to issue reports regarding the information amount necessary to transmit signals”; column 33 lines 23-39; and column 51 lines 5-22 etc.).
5). With regard to claim 7, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein a downstream optical signal includes a response delay information message and wherein the LAN client adjusts the timing of transmitting upstream optical signals responsive to the response delay information message (Yuki: column 2 lines 41-63, “a time of td seconds is necessary for the transmission if all the slave units transmit kilobit signals, making it possible to secure an allowed delay time of td seconds for data transmission by all the slave units”; “The control unit 17 issues instructions regarding time slot numbers and transmission timing”; “The control packet sent from the control unit 27 to the transmission unit 23 is transmitted to the slave units 10-1 to 10-m by the time slots of a control region provided inside the frame. Transmission timing and time slot numbers are controlled by the control unit 28”. Figure 30 and 52 etc., “delay control region”).
6). With regard to claim 10, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the at least one upstream bandwidth allocation for the LAN client includes start and end time slot numbers (Yuki: column 5 lines 16-22, “the time slots for transmitting information signals by slave units are calculated by the master unit dynamically and efficiently on the basis of reports from slave units”; Figures 5, 25 and 29; and column 36 line 8 to column 39 line 6, “the time slot number for starting a data packet transmission and the information amount ni for allowing these packets to be transmitted are read from the information amount notification region of the control packet” and “[t]he information signals sent from the buffer memory 15 are written in the information signal region. Packet classification numbers 11h, which indicate that the packets are for transmitting information signals, are written to a packet identification region. Slave unit identification numbers assigned in advance to the slave units 10 are written to a slave unit identification region. The necessary information is written to each region of the data packet in the transmission unit 13, and this data packet is then sent to the master unit 20 by the time slots of a data region provided inside the frame. Transmission timing and time slot numbers are controlled by the control unit 17”; “FIG. 44 is a flowchart depicting a procedure for determining the time slot number according to which a slave unit begins transmitting an information packet”).
7). With regard to claim 11, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the at least one upstream bandwidth allocation for the LAN client includes start time and length of time (Yuki: column 5 lines 16-22, “the time slots for transmitting information signals by slave units are calculated by the master unit dynamically and efficiently on the basis of reports from slave units”; Figures 5, 25 and 29; and column 36 line 8 to column 39 line 6, “the time slot number for starting a data packet transmission and the information amount ni for allowing these packets to be transmitted are read from the information amount notification region of the control packet” and “[t]he information signals sent from the buffer memory 15 are written in the information signal region. Packet classification numbers 11h, which indicate that the packets are for transmitting information signals, are written to a packet identification region. Slave unit identification numbers assigned in advance to the slave units 10 are written to a slave unit identification region. The necessary information is written to each region of the data packet in the transmission unit 13, and this data packet is then sent to the master unit 20 by the time slots of a data region provided inside the frame. Transmission timing and time slot numbers are controlled by the control unit 17”; “FIG. 44 is a flowchart depicting a procedure for determining the time slot number according to which a slave unit begins transmitting an information packet”).
8). With regard to claim 13, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the upstream control information includes LAN client queue status information (Yuki: refer claim 1 rejection; column 12 lines 15-27, and Figures 6, 8, 10 and 11 etc.).
9). With regard to claim 14, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein in the upstream optical signal is emitted in one or more upstream slots of time forming one or more upstream frames as governed by the at least one upstream bandwidth allocation (Yuki: e.g., Figures 4, 5, 12, 25, 29 and 31 etc.).
10). With regard to claim 15, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the optical port of the LAN client is disposed to couple to at least one optical fiber (Figures 4-10 of Husbands; Figures 1 and 2 etc. of Yuki).

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claims 1 and 2 above, and further in view of Finley (Finley: “Optical Fibers in Local Area Networks”, IEEE Communications Magazine, Vol. 22, No. 8, August 1984, pages 22-34).
1). With regard to claim 3, Husbands et al and Yuki et al disclose all of the subject matter as applied to claims 1 and 2 above. But, Husbands et al and Yuki et al do not expressly disclose wherein the LAN client includes an Ethernet MAC that communicates to the passive optical LAN protocol processor.
However, the CSMA/CD used in Husbands’ system is a MAC method widely used in Ethernet technology for LAN. And, Yuki et al discloses that the point-to-multipoint system as shown in Figure 1 etc. can be used to transmit Ethernet packets (column 13 lines 35-45, column 34 lines 19 and 26, column 39 line 47, column 47 lines 13 and 22, and column 62 lines 50-67), and “Because the slave units operate such that data is retrieved only if the addresses contained in the aforementioned headers match the addresses of the local stations, the transfer rate in the downstream direction for each of the slave units can be varied in a simple manner using the master unit alone. In addition, short bit strings are used and the transfer rate can be utilized efficiently because the addresses of the slave units used in each header are those that have significance solely inside a point-to-multipoint communication system” (column 5 lines 42-55) and “the corresponding slave unit addresses can be identified in a user information reconstruction unit 808 on the basis of the signals from the time slot assigning arithmetic logical unit 804. IP frames, for example, are transmitted after being divided among a plurality of time slots, and can thus be reconstructed here to a single IP frame. This data is input to the backbone network unit via an output interface 809” (column 69 lines 5-18), “32-bit IP addresses can commonly be divided into network addresses and host addresses, and classes A, B, and C are primarily used, depending on the length of each region. Recently, methods for specifying the length of a network address independently from conventional classification have come to be used. …. Therefore, the search data for retrieve slave unit addresses from IP addresses can be dispensed with, and the master unit 20 can be configured as a simple structure” (column 77 lines 9-59); IP address/network layer etc. belongs to OSI Layer 3. Another prior art, Finley, discloses that OSI model (Figure 6) can be used in optical LANs (Figures 7-13), which can be Ethernet LANs (pages 28-34); that is, the MAC in Figure 6 can be an Ethernet MAC. Husbands et al and Yuki et al discloses a passive optical LAN protocol processor, and Finley discloses OSI model and Ethernet MAC can be used in the passive optical LAN.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Finley with Husbands et al and Yuki et al so that the received signals can be properly processed by components (OSI layer 3 processing unit etc.) at different layers related to desired protocols, and the component for OSI layer 3 will communicate with the ALN protocol processor, and a high efficient optical LAN can also be obtained.
2). With regard to claim 4, Husbands et al and Yuki et al disclose all of the subject matter as applied to claims 1 and 2 above. But, Husbands et al and Yuki et al do not expressly disclose wherein the LAN client includes a device for processing OSI Layer 3 communications that communicates to the passive optical LAN protocol processor.
However, first, Yuki et al discloses that the point-to-multipoint system as shown in Figure 1 etc. can be used to transmit Ethernet packets (column 13 lines 35-45, column 34 lines 19 and 26, column 39 line 47, column 47 lines 13 and 22, and column 62 lines 50-67), and “Because the slave units operate such that data is retrieved only if the addresses contained in the aforementioned headers match the addresses of the local stations, the transfer rate in the downstream direction for each of the slave units can be varied in a simple manner using the master unit alone. In addition, short bit strings are used and the transfer rate can be utilized efficiently because the addresses of the slave units used in each header are those that have significance solely inside a point-to-multipoint communication system” (column 5 lines 42-55) and “the corresponding slave unit addresses can be identified in a user information reconstruction unit 808 on the basis of the signals from the time slot assigning arithmetic logical unit 804. IP frames, for example, are transmitted after being divided among a plurality of time slots, and can thus be reconstructed here to a single IP frame. This data is input to the backbone network unit via an output interface 809” (column 69 lines 5-18), “32-bit IP addresses can commonly be divided into network addresses and host addresses, and classes A, B, and C are primarily used, depending on the length of each region. Recently, methods for specifying the length of a network address independently from conventional classification have come to be used. …. Therefore, the search data for retrieve slave unit addresses from IP addresses can be dispensed with, and the master unit 20 can be configured as a simple structure” (column 77 lines 9-59); IP address/network layer etc. belongs to OSI Layer 3. Another prior art, Finley, discloses that OSI model (Figure 6) can be used in optical LANs (Figures 5-13), which can be Ethernet LANs (pages 28-34). Husbands et al and Yuki et al discloses a passive optical LAN protocol processor, and Finley discloses OSI model and Ethernet MAC can be used in the passive optical LAN. The combination of Husbands et al and Yuki et al and Finley discloses that the LAN client processes the data information according to OSI Layer 3 protocol, it is inherent that the combination of Husbands et al and Yuki et al and Finley has a device for processing the OSI Layer 3 protocol. The combination of Husbands et al and Yuki et al and Finley discloses the LAN client has a passive optical LAN protocol processor, and Finley discloses that the OSI model and Ethernet MAC etc. are used in the optical LANs, then the combination of Husbands et al and Yuki et al and Finley discloses that the LAN client includes a device for processing OSI Layer 3 communications that communicates to the passive optical LAN protocol processor (also refer Figures 84-88 of Yuki)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Finley with Husbands et al and Yuki et al so that the received signals by the LAN client can be properly processed by a component for a specific protocol or layer, and then sent to next component, and a high efficient optical LAN can also be obtained.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Xu et al (US 7,181,142).
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose wherein a downstream optical signal includes a message regarding an optical power level of the LAN client's upstream optical signals and the responsive to receiving the message the LAN client adjusts its transmit optical power level.
However, to adjust an output of an optical unit based on a received message is known in the art. E.g., Xu et al discloses a “local area networks (LAN)”, “FIG. 8 illustrates that the architecture according to the present embodiment can be easily extended to provide "local" networking services. As used herein, local network services includes, for example, so-called local area networks (LAN), intranets, secure ("trusted") networks, and virtual private networks (VPN). Such networking services may be desirable, for example, in scenarios where the use of intranet is essential, such as in business offices or other enterprises, community networking, and premises networking cases. The operation of the local network 800 of the embodiment of FIG. 8 is similar to an Ethernet LAN” (column 14 lines 11-21). As shown in Figures 7a and 7b etc., “the ONUs to adjust their respective transmitter power based on OLT feedback such that power levels received by the OLT from all the ONUs are the same” (column 4 lines 14-54, and column 13 line 40 to column 14 line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Xu et al to the system/method of Husbands et al and Yuki et al so that a desired output power level can be obtained, and the reliability of the system is enhanced.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of ITU-T (ITU-T Recommendation G.983.1 Broadband optical access systems based on Passive Optical Networks (PON), October 1998)
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose wherein a downstream optical signal includes a message requesting new LAN clients to respond by identifying themselves and responsive to receiving the message the LAN client sends an upstream optical signal that includes the serial number of the LAN client.
However, first, Yuki et al discloses “The ID numbers of the slave units 10-1 to 10-m are managed by the master unit 20, and these ID numbers are conveyed during the initial stage to all the slave units 10-1 to 10-m participating in the operation of the system. By virtue of these ID numbers, the master unit 20 can trace a cell to a particular slave unit 10-1 to 10-m, and each of the slave units 10-1 to 10-m can determine whether the cell it has received is addressed to this station” (column 13 lines 19-25) and “The service class identifiers and ID numbers of the slave units 10-1 to 10-m are managed by the master unit 20, and these service class identifiers and ID numbers are conveyed during the initial stage to all the slave units 10-1 to 10-m participating in the operation of the system. By virtue of these ID numbers and identifiers, the master unit 20 can trace an information signal within a service class to a particular slave unit 10-1 to 10-m, and each of the slave units 10-1 to 10-m can determine whether the information signal it has received is indeed addressed to this station” (column 47 lines 1-10). That is, during the initial stage, the slave units exchange information with the master units; then it is obvious to one skilled in the art that specific identifications or numbers are used by the slave units to identify themselves so that the master unit can assign the ID numbers to the slave units. Second, ITU-T G.983.1 discloses that in passive optical network, an optical network unit (ONU) can send its serial number to an optical line terminal (OLT) in ranging mode, and “[t]he OLT extracts the serial number and can assign a free PON_ID to this ONU” (page 53), and the serial number also can be used to register an ONU (page 64 Section 8.4.1.1): “1) the network operator enables the ranging process to start when it is known that a new ONU has been connected. After successful ranging (or a time-out), ranging is automatically stopped; 2) the OLT periodically and automatically initiates the ranging process, testing to see if any new ONUs have been connected. The frequency of polling is programmable such that a ranging window can be opened every millisecond or every second under instruction of the OpS system.”; and “When more grants are required for completion of the ONU optical power set-up, the optical power set-up can be completed by allowing several failures during ranging and repeated re-ranging. In the case that serial number acquisition (binary tree mechanism stated in 8.4.4.1) is applied, the ONU may use grants for the ONU optical power set-up. Also, if the OLT periodically initiate the ranging process to check recently connected ONUs, it is useful for this purpose.”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the recommendation of the ITU-T G.983.1 to the system/method of Husbands et al and Yuki et al so that a newly added or powered-up LAN client can be properly identified and set-up.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Warden et al (US 2003/0189935).
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the downstream frame includes the downstream control and data information (refer claim 1 rejection etc.).
But, Husbands et al and Yuki et al do not expressly disclose wherein the downstream control information includes a consecutive sequence of bits for the LAN client to identify the beginning of a downstream frame. However, to implement a field to indicate a beginning of a frame is known in the art. E.g., Warden et al discloses a frame transmitted between optical communicating devices (Figure 2 etc.), and as shown in Figure 4, “the Start-of-Frame (SoF) delimiter is a specially encoded 10 bit byte character otherwise known as an Ordered Set that uniquely identifies the start of frames”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Warden et al to the system/method of Husbands et al and Yuki et al so that the processing of the downstream signal by the LAN client can be made easier.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Finley (Finley: “Optical Fibers in Local Area Networks”, IEEE Communications Magazine, Vol. 22, No. 8, August 1984, pages 22-34)
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose the method for operating the LAN client for the passive optical local area network of claim 1, further comprising processing the downstream data information according to an Open Systems Interconnect (OSI) Layer 3 protocol by the LAN client for a passive optical local area network.
However, first, the CSMA/CD used in Husbands’ system is a MAC method widely used in Ethernet technology for LAN. And, Yuki et al discloses that the point-to-multipoint system as shown in Figure 1 etc. can be used to transmit Ethernet packets (column 13 lines 35-45, column 34 lines 19 and 26, column 39 line 47, column 47 lines 13 and 22, and column 62 lines 50-67), and “Because the slave units operate such that data is retrieved only if the addresses contained in the aforementioned headers match the addresses of the local stations, the transfer rate in the downstream direction for each of the slave units can be varied in a simple manner using the master unit alone. In addition, short bit strings are used and the transfer rate can be utilized efficiently because the addresses of the slave units used in each header are those that have significance solely inside a point-to-multipoint communication system” (column 5 lines 42-55) and “the corresponding slave unit addresses can be identified in a user information reconstruction unit 808 on the basis of the signals from the time slot assigning arithmetic logical unit 804. IP frames, for example, are transmitted after being divided among a plurality of time slots, and can thus be reconstructed here to a single IP frame. This data is input to the backbone network unit via an output interface 809” (column 69 lines 5-18), “32-bit IP addresses can commonly be divided into network addresses and host addresses, and classes A, B, and C are primarily used, depending on the length of each region. Recently, methods for specifying the length of a network address independently from conventional classification have come to be used. …. Therefore, the search data for retrieve slave unit addresses from IP addresses can be dispensed with, and the master unit 20 can be configured as a simple structure” (column 77 lines 9-59); IP address/network layer etc. belongs to OSI Layer 3. Another prior art, Finley, discloses that OSI model (Figure 6) can be used in optical LANs (Figures 7-13), which can be Ethernet LANs (pages 28-34); that is, the MAC in Figure 6 can be an Ethernet MAC.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Finley with Husbands et al and Yuki et al so that the OSI model can be used in the optical LAN system, and a high efficient optical LAN can be obtained.

Claims 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al (US 4,781,427) in view of Yuki et al (US 6,778,557) and Finley (Finley: “Optical Fibers in Local Area Networks”, IEEE Communications Magazine, Vol. 22, No. 8, August 1984, pages 22-34).
1). With regard to claim 17, Husbands discloses a method for operating a local area network (LAN) client (e.g., 18/16 in Figure 4, “fiber optic modem 18” and “Sytek local net 20/100 dual port packet communication unit 16”; also shown in Figure 5. Figure 8: optic modem card 56 and Comm Card) for a passive optical local area network (LAN) (as a convention in the art, in a passive optical network (PON) the transmission facility between the transmitter and the receivers consists of passive (i.e., un-powered) optical components; or what makes a passive optical network passive is that it uses unpowered optical splitters. As shown in Husbands’ Figures 4 and 8, there is no “powered devices” between the transmitter/receiver of the head-end and the receiver/transmitter (the optical modem) of the LAN client; e.g., Figure 8, no powered devices between transmitter/receiver 64/66 of the head-end 68 and the fiber optical modem card 56; the 8x8 star coupler is a passive splitter/coupler. Therefore, the network shown in Figure 4 or Figure 8 is a passive optical LAN), the passive optical LAN disposed to having one or more passive optical splitters (e.g., Figure 4, “two 8x8 passive optical star couplers 26 and 28”. Figure 8, “8x8 passive optical star coupler 62”) for coupling the LAN client over one or more optical fibers (e.g., Figure 4: “fiber optic cables 20 and 22”. Figure 8, “a single fiber cable 60”) to the head end (the head end 24 in Figure 4; Figure 7, the star node 46 combined with auxiliary optical ports 44 plus the monitor 48 and OTDR etc. form a head-end, column 5 line 42 to column 6 line 50; Head End in Figure 8) of the passive optical LAN, the method for operating the LAN client for the passive optical local area network comprising: 
processing (by interface logic in Figures 4 and 8 etc.; or Figure 5, column 4 lines 47-64) a received optical signal on a first wavelength received (column 4 lines 3-13 and 40-42, column 7 lines 7-9, around 850 nm; or 1300 nm as shown in Figure 10, column 7 lines 50-54) through an optical port (the port for FO XMTR and FO RCV in Figures 4 and 8) of the LAN client wherein the received optical signal includes downstream data information (column 4 lines 3-13 and 40-42, and column 6 lines 18-40 etc.); 
receiving data from an electrical interface of the LAN client (Figure 5: PORT # 1 and PORT # 2 of SYTEK COMM CARD 40 for receiving user data from user device 14. Figure 8, COMM CARD for receiving user data from User Terminal Device); and 
emitting a transmit optical signal (e.g., by “FO XMTR” or “Optical Source” in Figures 5 and 8 etc.) on a second wavelength (column 4 lines 40-42, column 7 lines 7-9, around 850 nm) through the optical port of the LAN client, and wherein the transmit optical signal includes data information (column 4 lines 40-42 and column 7 lines 7-9 etc., the upstream data information is carried on the upstream optical signal), and wherein the data information includes at least a portion of the data (e.g., Figure 5: PORT # 1 and PORT # 2 of SYTEK COMM CARD 40 for receiving user data).
But, Husbands et al does not expressly disclose: wherein the received optical signal includes control information, and wherein the control information includes at least one transmit bandwidth allocation for the LAN client; the electrical interface of the LAN client receives Ethernet data; and emitting a transmit optical signal … responsive to the at least one transmit bandwidth allocation for the LAN client, and wherein the transmit (upstream) optical signal includes control information.
Regarding sending control information and bandwidth allocation etc., however, as disclosed by Husbands et al, the fiber optical LAN uses CSMA/CD “listen while talking” protocol (to control data transmissions “on a time shared transmission medium” and to avoid “collision”), the control logic in Husbands’ LAN client can perform “listen before talk” and “listen while talk”, and determine when to transmit a signal etc.; and the head-end can perform other functions, e.g., “technical control” (monitoring, signaling, and fault isolation etc.), and “[a] video distribution service may also be provided on an unexpanded network by use of the auxiliary ports 44 on the outbound star node 47” (column 5 line 42 to column 6 line 50 etc.; Figure 7 etc., the star node 46 together with the auxiliary optical ports 44 etc. function “as the network head-end”, or the star node combined with auxiliary optical ports plus the monitor 48 and OTDR etc. form a head-end), and “switching” functions (column 4 lines 33-39, column 4 line 67 to column 5 line 3, and column 7 lines 31-35); and the control logic in Husbands’ LAN client can perform “listen before talk” and “listen while talk” etc. and determine when to transmit a signal; it is obvious to one skilled in the art that other protocols can be used for the fiber optical LAN.
Yuki et al discloses a protocol that allocates bandwidth dynamically (or dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55) for a point-to-multipoint communication system (Figure 1 etc.), which comprises a master unit (20) and slave units (10-i) coupled to the master unit by a passive optical splitter (40), and an optical interface (13/14 in Figures 2, 65, 68 and 76 etc.) in the slave unit receives downstream optical signals on a downstream wavelength (the wavelength carrying optical signals from mater unit 20 to slave unit 10-i), wherein the downstream optical signal includes downstream control and downstream data information (Figure 5, Figure 30, Figure 31, Figures 50-55, Figure 78 etc.) and wherein the downstream control information includes at least one upstream bandwidth allocation for the LAN client (Figures 8-10 and 31 etc. “On the basis of the reports from the slave units, the master unit determines an allowable amount of information for each slave unit and permits the slave units to transmit the stored signals according to the request from the master unit.”); receiving user data from an electrical interface (user data signal from input unit 11); and transmitting an upstream optical signal through the optical port on an upstream wavelength (the wavelength used to transmit upstream optical signals from slave unit 10-i to master unit 20) responsive to the at least one upstream bandwidth allocation (dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55 etc.) and wherein the upstream optical signal includes upstream control and upstream data information (Figure 30, Figure 31, Figures 50-55, Figure 78 etc.) and, wherein the upstream data information includes at least a portion of the user data (Figure 30, Figure 31, Figures 50-55, Figure 78 etc.).
Yuki et al discloses “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication” (column 1 lines 17-24); and Yuki et al indicates “Conventional access protocols, however, have the following drawbacks that make these protocols incapable of handling burst traffic containing several megabytes of data, which is expected to grow even more in the future. When, for example, information signals generated in bursts of several megabytes are transmitted according to the CSMA/CD protocol, the information signals are separated into packets of about 64-1500 kB and repeatedly transmitted. Consequently, increased burst traffic results in a markedly lower throughput because of the higher frequency of retransmission due to packet collisions. …  the delay time increases and is not constant any longer. …. Thus, conventional access protocols for point-to-multipoint communication systems are disadvantageous in that an increase in burst traffic containing several megabytes of data results in a lower throughput and makes it impossible to comply with time requirements for downstream transmission” (column 1 line 43 to column 2 line 6). Yuki et al indicates the drawbacks of the CSMA/CD protocol used in the point-to-multipoint LAN systems.
And then, Yuki et al discloses an “access protocol for the point-to-multipoint communication system of the present invention, the main principle of operation is that "a report is issued regarding the information amount necessary for signal transmission+an instruction regarding transmission below a specific maximum value is issued on the basis of the information amount reported."” (column 2 lines 16-20); and Yuki et al’s approach/protocol “allows slave units to transmit signals in accordance with instructions from the master unit, no signal collisions occur in the transmission line and a throughput reduction such as that observed in the case of CSMA/CD is avoided when signals containing several megabytes of data are transmitted in bursts.” (column 2 lines 28-34; column 3 lines 43-49; column 30 lines 5-14) and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD, can easily accommodate burst traffic, and is capable of reducing the buffer memory requirements of slave units when the load factor of the transmission line is high and the burst traffic increases in volume” (column 23 lines 14-22. And column 21 lines 49-60; column 30 lines 19 and 26). 
Yuki et al also states “the access protocol in accordance with the present invention can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like” (column 30 line 1-4); that is, Yuki’s access protocol can be easily adapted to different protocols, and “the like”. And, Yuki et al states “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication” (column 1 line 16-23), and “the point-to-multipoint communication system of the present invention is also widely applicable to communication systems composed of a master unit and a plurality of slave units such that the transmission line band is allocated among the slave units by the master unit in a controlled manner” (column 11 line 58 to column 12 line 6); Figure 1 is a point-to-multipoint communication system; that is, the point-to-multipoint system shown in Figure 1 can be an optical LAN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the dynamic bandwidth allocation approach as taught by Yuki et al to the system/method of Husbands et al so that a throughput reduction observed in the case of CSMA/CD is avoided, signal collisions can be eliminated, the buffer memory requirements can be relaxed, and the latency time elapsed before a slave/client unit transmits a signal can be reduced, and system capacity/throughput can be increased.
Regarding receiving Ethernet data, the CSMA/CD used in Husbands’ system is a MAC method widely used in Ethernet technology for LAN. And, Yuki et al discloses that the point-to-multipoint system as shown in Figure 1 etc. can be used to transmit Ethernet packets (column 13 lines 35-45, column 34 lines 19 and 26, column 39 line 47, and column 47 lines 13 and 22 etc.), and “Each input port may be set up to uniquely define the input signals, as is the case with telephone, video, Ethernet, or ATM. The signals stored in the buffer memory 15 may be arranged in cells or packets while stored in the buffer memory 15, such as ATM cells or Ethernet packets, for example. Another feature of the eleventh embodiment aspect is that the input signals have good consistency when arranged as 53-byte units because each slot of the downstream transmission frame and each slot of the upstream transmission frame (excluding the overhead) has 53 bytes, as in the case of the transmission frames shown in FIG. 4.  When, for example, variable-length Ethernet packets are input, these packets should be segmented in the input unit 11 into fixed-length cells (each of which comprises 53 bytes), and stored in the queues in the buffer memory 15.” (column 62 lines 50-67). And another prior art, Finley, discloses that the optical LANs (Figures 7-13) can be Ethernet LANs (pages 28-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Finley with Husbands et al and Yuki et al so that a high efficient optical Ethernet LAN can be obtained.
2). With regard to claim 18, Husbands discloses a method for operating a local area network (LAN) client (e.g., 18/16 in Figure 4, “fiber optic modem 18” and “Sytek local net 20/100 dual port packet communication unit 16”; also shown in Figure 5. Figure 8: optic modem card 56 and Comm Card) for a passive optical local area network (LAN) (as a convention in the art, in a passive optical network (PON) the transmission facility between the transmitter and the receivers consists of passive (i.e., un-powered) optical components; or what makes a passive optical network passive is that it uses unpowered optical splitters. As shown in Husbands’ Figures 4 and 8, there is no “powered devices” between the transmitter/receiver of the head-end and the receiver/transmitter (the optical modem) of the LAN client; e.g., Figure 8, no powered devices between transmitter/receiver 64/66 of the head-end 68 and the fiber optical modem card 56; the 8x8 star coupler is a passive splitter/coupler. Therefore, the network shown in Figure 4 or Figure 8 is a passive optical LAN), the passive optical LAN disposed to having one or more passive optical splitters (e.g., Figure 4, “two 8x8 passive optical star couplers 26 and 28”. Figure 8, “8x8 passive optical star coupler 62”) for coupling the LAN client over one or more optical fibers (e.g., Figure 4: “fiber optic cables 20 and 22”. Figure 8, “a single fiber cable 60”) to the head end (the head end 24 in Figure 4; Figure 7, the star node 46 combined with auxiliary optical ports 44 plus the monitor 48 and OTDR etc. form a head-end, column 5 line 42 to column 6 line 50; Head End in Figure 8) of the passive optical LAN, the method for operating the LAN client for the passive optical local area network comprising: 
processing (by interface logic in Figures 4 and 8 etc.; or Figure 5, column 4 lines 47-64) a received optical signal on a first wavelength received (column 4 lines 3-13 and 40-42, column 7 lines 7-9, around 850 nm; or 1300 nm as shown in Figure 10, column 7 lines 50-54) through an optical port (the port for FO XMTR and FO RCV in Figures 4 and 8) of the LAN client wherein the received optical signal includes downstream data information (column 4 lines 3-13 and 40-42, and column 6 lines 18-40 etc.); 
processing the downstream data information (e.g., optical-to-electrical and electrical-to-optical conversions etc.);
receiving data from an electrical interface of the LAN client (Figure 5: PORT # 1 and PORT # 2 of SYTEK COMM CARD 40 for receiving user data from user device 14. Figure 8, COMM CARD for receiving user data from User Terminal Device); and 
emitting a transmit optical signal (e.g., by “FO XMTR” or “Optical Source” in Figures 5 and 8 etc.) on a second wavelength (column 4 lines 40-42, column 7 lines 7-9, around 850 nm) through the optical port of the LAN client, and wherein the transmit optical signal includes data information (column 4 lines 40-42 and column 7 lines 7-9 etc., the upstream data information is carried on the upstream optical signal), and wherein the data information includes at least a portion of the data (e.g., Figure 5: PORT # 1 and PORT # 2 of SYTEK COMM CARD 40 for receiving user data).
But, Husbands et al does not expressly disclose: wherein the received optical signal includes control information, and wherein the control information includes at least one transmit bandwidth allocation for the LAN client; the downstream data information is processed according to an Open Systems Interconnect (OSI) Layer protocol; the electrical interface of the LAN client receives Ethernet data; and emitting a transmit optical signal … responsive to the at least one transmit bandwidth allocation for the LAN client, and wherein the transmit (upstream) optical signal includes control information.
Regarding sending control information and bandwidth allocation etc., however, as disclosed by Husbands et al, the fiber optical LAN uses CSMA/CD “listen while talking” protocol (to control data transmissions “on a time shared transmission medium” and to avoid “collision”), the control logic in Husbands’ LAN client can perform “listen before talk” and “listen while talk”, and determine when to transmit a signal etc.; and the head-end can perform other functions, e.g., “technical control” (monitoring, signaling, and fault isolation etc.), and “[a] video distribution service may also be provided on an unexpanded network by use of the auxiliary ports 44 on the outbound star node 47” (column 5 line 42 to column 6 line 50 etc.; Figure 7 etc., the star node 46 together with the auxiliary optical ports 44 etc. function “as the network head-end”, or the star node combined with auxiliary optical ports plus the monitor 48 and OTDR etc. form a head-end), and “switching” functions (column 4 lines 33-39, column 4 line 67 to column 5 line 3, and column 7 lines 31-35); and the control logic in Husbands’ LAN client can perform “listen before talk” and “listen while talk” etc. and determine when to transmit a signal; it is obvious to one skilled in the art that other protocols can be used for the fiber optical LAN.
Yuki et al discloses a protocol that allocates bandwidth dynamically (or dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55) for a point-to-multipoint communication system (Figure 1 etc.), which comprises a master unit (20) and slave units (10-i) coupled to the master unit by a passive optical splitter (40), and an optical interface (13/14 in Figures 2, 65, 68 and 76 etc.) in the slave unit receives downstream optical signals on a downstream wavelength (the wavelength carrying optical signals from mater unit 20 to slave unit 10-i), wherein the downstream optical signal includes downstream control and downstream data information (Figure 5, Figure 30, Figure 31, Figures 50-55, Figure 78 etc.) and wherein the downstream control information includes at least one upstream bandwidth allocation for the LAN client (Figures 8-10 and 31 etc. “On the basis of the reports from the slave units, the master unit determines an allowable amount of information for each slave unit and permits the slave units to transmit the stored signals according to the request from the master unit.”); receiving user data from an electrical interface (user data signal from input unit 11); and transmitting an upstream optical signal through the optical port on an upstream wavelength (the wavelength used to transmit upstream optical signals from slave unit 10-i to master unit 20) responsive to the at least one upstream bandwidth allocation (dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55 etc.) and wherein the upstream optical signal includes upstream control and upstream data information (Figure 30, Figure 31, Figures 50-55, Figure 78 etc.) and, wherein the upstream data information includes at least a portion of the user data (Figure 30, Figure 31, Figures 50-55, Figure 78 etc.).
Yuki et al discloses “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication” (column 1 lines 17-24); and Yuki et al indicates “Conventional access protocols, however, have the following drawbacks that make these protocols incapable of handling burst traffic containing several megabytes of data, which is expected to grow even more in the future. When, for example, information signals generated in bursts of several megabytes are transmitted according to the CSMA/CD protocol, the information signals are separated into packets of about 64-1500 kB and repeatedly transmitted. Consequently, increased burst traffic results in a markedly lower throughput because of the higher frequency of retransmission due to packet collisions. …  the delay time increases and is not constant any longer. …. Thus, conventional access protocols for point-to-multipoint communication systems are disadvantageous in that an increase in burst traffic containing several megabytes of data results in a lower throughput and makes it impossible to comply with time requirements for downstream transmission” (column 1 line 43 to column 2 line 6). Yuki et al indicates the drawbacks of the CSMA/CD protocol used in the point-to-multipoint LAN systems.
And then, Yuki et al discloses an “access protocol for the point-to-multipoint communication system of the present invention, the main principle of operation is that "a report is issued regarding the information amount necessary for signal transmission+an instruction regarding transmission below a specific maximum value is issued on the basis of the information amount reported."” (column 2 lines 16-20); and Yuki et al’s approach/protocol “allows slave units to transmit signals in accordance with instructions from the master unit, no signal collisions occur in the transmission line and a throughput reduction such as that observed in the case of CSMA/CD is avoided when signals containing several megabytes of data are transmitted in bursts.” (column 2 lines 28-34; column 3 lines 43-49; column 30 lines 5-14) and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD, can easily accommodate burst traffic, and is capable of reducing the buffer memory requirements of slave units when the load factor of the transmission line is high and the burst traffic increases in volume” (column 23 lines 14-22. And column 21 lines 49-60; column 30 lines 19 and 26). 
Yuki et al also states “the access protocol in accordance with the present invention can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like” (column 30 line 1-4); that is, Yuki’s access protocol can be easily adapted to different protocols, and “the like”. And, Yuki et al states “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication” (column 1 line 16-23), and “the point-to-multipoint communication system of the present invention is also widely applicable to communication systems composed of a master unit and a plurality of slave units such that the transmission line band is allocated among the slave units by the master unit in a controlled manner” (column 11 line 58 to column 12 line 6); Figure 1 is a point-to-multipoint communication system; that is, the point-to-multipoint system shown in Figure 1 can be an optical LAN. 
Regarding OSI Layer 3 protocol and receiving Ethernet data, however, the CSMA/CD used in Husbands’ system is a MAC method widely used in Ethernet technology for LAN. And, Yuki et al discloses that the point-to-multipoint system as shown in Figure 1 etc. can be used to transmit Ethernet packets (column 13 lines 35-45, column 34 lines 19 and 26, column 39 line 47, and column 47 lines 13 and 22 etc.), and “Each input port may be set up to uniquely define the input signals, as is the case with telephone, video, Ethernet, or ATM. The signals stored in the buffer memory 15 may be arranged in cells or packets while stored in the buffer memory 15, such as ATM cells or Ethernet packets, for example. Another feature of the eleventh embodiment aspect is that the input signals have good consistency when arranged as 53-byte units because each slot of the downstream transmission frame and each slot of the upstream transmission frame (excluding the overhead) has 53 bytes, as in the case of the transmission frames shown in FIG. 4.  When, for example, variable-length Ethernet packets are input, these packets should be segmented in the input unit 11 into fixed-length cells (each of which comprises 53 bytes), and stored in the queues in the buffer memory 15.” (column 62 lines 50-67). And Yuki et al also discloses “Because the slave units operate such that data is retrieved only if the addresses contained in the aforementioned headers match the addresses of the local stations, the transfer rate in the downstream direction for each of the slave units can be varied in a simple manner using the master unit alone. In addition, short bit strings are used and the transfer rate can be utilized efficiently because the addresses of the slave units used in each header are those that have significance solely inside a point-to-multipoint communication system” (column 5 lines 42-55) and “the corresponding slave unit addresses can be identified in a user information reconstruction unit 808 on the basis of the signals from the time slot assigning arithmetic logical unit 804. IP frames, for example, are transmitted after being divided among a plurality of time slots, and can thus be reconstructed here to a single IP frame. This data is input to the backbone network unit via an output interface 809” (column 69 lines 5-18), “32-bit IP addresses can commonly be divided into network addresses and host addresses, and classes A, B, and C are primarily used, depending on the length of each region. Recently, methods for specifying the length of a network address independently from conventional classification have come to be used. …. Therefore, the search data for retrieve slave unit addresses from IP addresses can be dispensed with, and the master unit 20 can be configured as a simple structure” (column 77 lines 9-59. IP address/network layer etc. belongs to OSI Layer 3). Another prior art, Finley, discloses that the optical LANs (Figures 7-13) can be Ethernet LANs (pages 28-34), and OSI model can be used in the optical Ethernet LANs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply teachings of Yuki et al and Finley to the system/method of Husbands et al so that a dynamic bandwidth allocation is used, a throughput reduction observed in the case of CSMA/CD is avoided, signal collisions can be eliminated, the buffer memory requirements can be relaxed, and the latency time elapsed before a slave/client unit transmits a signal can be reduced, and system capacity/throughput can be increased, and also the OSI model can be used in the optical LAN system, and received signals by the LAN client can be properly processed by a component for a specific protocol or layer, and then sent to next component, and a high efficient optical Ethernet LAN can be obtained.
3). With regard to claim 19, Husbands et al and Yuki et al and Finley disclose all of the subject matter as applied to claim 18 above. And the combination of Husbands et al and Yuki et al and Finley further discloses wherein the LAN client includes a passive optical LAN protocol processor (e.g., the control logic in Figures 4, 5 and 8 of Husbands. And controller/processor in the slave unit of Yuki).
4). With regard to claim 20, Husbands et al and Yuki et al and Finley disclose all of the subject matter as applied to claims 18-19 above. And the combination of Husbands et al and Yuki et al and Finley further discloses wherein the LAN client includes an Ethernet MAC that is communicates with the passive optical LAN protocol processor (as discussed in claim 18 rejection, the combination of Husbands et al and Yuki et al and Finley discloses that Ethernet data is processed in the LAN client, and Finley discloses that OSI model can be used in optical Ethernet LANs (Figures 5-13, pages 28-34); that is, the combination of Husbands et al and Yuki et al and Finley further discloses the MAC used in Finley is an Ethernet MAC).
5). With regard to claim 21, Husbands et al and Yuki et al and Finley disclose all of the subject matter as applied to claim 18 above. And the combination of Husbands et al and Yuki et al and Finley further discloses wherein the LAN client includes a device for processing the OSI Layer 3 protocol that is communicates with the passive optical LAN protocol processor (as discussed in claim 18 above, the combination of Husbands et al and Yuki et al and Finley discloses that the LAN client processes the data information according to OSI Layer 3 protocol, it is inherent that the combination of Husbands et al and Yuki et al and Finley has a device for processing the OSI Layer 3 protocol; and the combination of Husbands et al and Yuki et al and Finley discloses the LAN client has a passive optical LAN protocol processor, and Finley discloses that the OSI model and Ethernet MAC etc. are used in the optical LANs, then the combination of Husbands et al and Yuki et al and Finley discloses that the LAN client includes a device for processing the OSI Layer 3 protocol that is communicates with the passive optical LAN protocol processor. Also refer Figures 84-88 of Yuki).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040208649 A1
US 20040037500 A1
US 20040028408 A1
US 20040028047 A1
US 20030061623 A1
US 20030048805 A1
US 20020057697 A1
US 7020729 B2
US 6978302 B1
US 6970940 B1
US 6891887 B1
US 6567413 B1
US 5850526 A
US 5189544 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        August 11, 2022